Per Curiam,
Mason, Chief Justice.
The first question to bo considered in this case is, whether the contract was usurious. The note filed as an exhibit and for the payment of which the mortgage was executed, reads as follows :
“Two years after date, I promise to pay A. Wight, or bearer, the sum of three hundred dollars, lawful money of the U. S., for value re-received, to bear interest at fifty per cent from due until paid.
“ISAAC Z. SHUCK.”
We think there was no usurv in this contract. If the maker paid the money at the end of two years, no interest is to be paid at all. It would be contrary to all reason and justice to allow him to violate his agreement by not paying at that time, and then set up a consequence of his own breach of the contract as a protection against all liability thereon, The authorities cited by the defendant, especially 8 Bacon’s Abridgment 515-0, are directly in point, and conclusive. Chitty, in his work on-contracts also enters into a full description of this subject and comes to a like conshision. See Chitty on Contracts, 235.
Upon the other point, whether if usurious it would have vitiated tha whole contract, the authorities are conflicting. Not feeling fully satisfied as to the true rule on that subject we shall leave that question opea until a case shall arise rendering its decision necessary.
The decree of the court below will be reversed, and the case remanded for further proceedings.